DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, (1,4,6) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims (6, 9, 10) of (US 11,303,095).  Although the conflicting claims are not identical, they are not patentably distinct from each other because
The claims recite a light emitting device comprising a base having a first and a second metal films and semiconductor lasers is disposed on, where a straight line connecting the first and second alignment marks parallel to the light emission end surface, where light reflected by the light-reflective member.
Current Application (17/688,678)
(US 11,303,095  )

    PNG
    media_image1.png
    321
    340
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    50
    350
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    29
    353
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    140
    339
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    412
    245
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    337
    242
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    78
    248
    media_image7.png
    Greyscale


A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by - for being broader, or would have been obvious over, the reference claim(s).
Allowable Subject Matter
2.	Claims 1-14 are allowed.
Okahisa (2016/0285234) and Mizusawa (US 2013/0214650) are considered prior art.
3.	The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, Okahisa ‘234 shows and discloses a light emitting device (Fig 1-19) comprising: one or more electrical components including a first semiconductor laser element, the first semiconductor laser element having a light emission end surface (Fig 1-19: one or more electrical components 13/14 including a first semiconductor laser element 12 having a light emission end surface to reflector surface 13a); and a base member having a first surface on which the first semiconductor laser element is disposed (Fig 1-19: a base member 11 having a first surface which the first semiconductor laser 12 is disposed). The claim further require the base member including a plurality of metal films including a first metal film and a second metal film, wherein the first metal film is electrically connected to at least one of the one or more electrical components, and defines a first alignment mark for aligning the first semiconductor laser element, the second metal film is electrically connected to at least one of the one or more electrical components, and defines a second alignment mark for aligning the first semiconductor laser element, and a straight line connecting the first alignment mark and the second alignment mark extends parallel to the light emission end surface of the first semiconductor laser element.  Okahisa ‘234 did not explicitly state the above.  
Mizusawa ‘650 of analogous art shows and discloses of piezoelectric device comprising a base plate where wiring electrodes and mounting terminals include metal films are formed in such the metal film are electrically connected to one or more contact of the piezoelectric include a vibrator (Fig 1-2b: 151 metal film, 132 electrode; Section [034-038] 120 base plate, 121 depressed portion, 123 electrodes/metal film, 124 mounting terminal, 130 piezoelectric include vibrator 134 and excitation electrode 131); and the base plate (120) include castellations/grooves (126) at four corners on the side surface of the base plate.  One skill in the art would recognize the metal film where electrode contact could be used as alignment marks - for mounting electrical/optical components to attaining electrical connection and/or aligning the beam output.  
However, the references fail to teach in conjunction to having the light emitting element  having a light emitting end face on a base member comprising a plurality of metal films to connect a plurality of electrical components, wherein defines a second alignment mark for aligning the first semiconductor laser element, and a straight line connecting the first alignment mark and the second alignment mark extends parallel to the light emission end surface of the first semiconductor laser element.  
The references fail to disclose the structural and functional arrangement required.  Therefore, cclaims 2-14 are also allowable as they directly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828